UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31,2011 Date of reporting period:August 31, 2011 Item 1. Reports to Stockholders. LETTER FROM THE INVESTMENT ADVISOR (PTIAX) Dear Fellow Shareholder, We are pleased to have completed our first year in operation for the year ended August 31, 2011 by achieving a total return of 9.36% for our investors. The year has been a volatile one which helped us take advantage of market opportunities. As a “total return” bond Fund, we constantly screen the fixed-income markets to determine which sectors and securities offer the best potential risk/reward. Since the Fund commenced investment operations on September 1, 2010, non-agency residential mortgage-backed securities (RMBS) have screened very well in our relative value analysis. Non-agency RMBS, unlike agency RMBS, are not implicitly or explicitly guaranteed by the U.S. government. Instead, non-agency RMBS specialists must analyze the credit risk inherent in hundreds of individual mortgage loans that are the underlying collateral for each RMBS. We believe non-agency RMBS continue to offer notable value in the fixed-income markets today, especially compared to the low yields-to-maturity offered by most fixed-income securities. For this reason, roughly half of our portfolio is invested in non-agency RMBS. During Q4 2010, a combination of events led to a dislocation in the municipal bond market. First, investors pulled money out of municipal bond funds for 26 weeks in a row, which created selling pressure in the muni market. During this period, on a nationwide news program, a prominent analyst predicted “$100 billion of muni defaults” in 2011, an amount that would far exceed cumulative defaults in the sector over the past decade. While 2011 is not yet over, it appears this forecast was wildly off the mark. However, the panic selling that occurred provided a good entry point for municipal securities. Therefore, since November of 2010, we have added a number of muni securities to our portfolio, and our muni allocation is now roughly 30% of the Fund. In addition to the relative value that they afford, municipal securities also have the desirable investment characteristic of paying tax-exempt interest. The remainder of our Fund is invested in very short-term, high-quality securities. It is this part of the portfolio we expect to invest when we next spot an unusually favorable risk/reward. In any bond investment, there are two components of risk: interest rate risk and credit risk. In general, our investment philosophy is to invest in mispriced credit risk, and we believe that dislocations in the fixed-income markets give us this opportunity from time to time. We are less interested in investing in extremely long- dated maturities because they contain a high degree of interest rate risk, particularly now that Treasury bond yields are at their lowest point in at least a generation. We strongly believe that relatively high coupon yields available on our portfolio’s investments represent a valuable building block. We view the compounding effect of interest income an important determinant in building wealth, while also providing a cushion in case of a fall in bond prices. By employing these investment concepts, we look forward to continuing to manage your assets in an effort to create total return while protecting against potential downside risk. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) LETTER FROM THE INVESTMENT ADVISOR (PTIMX) Dear Fellow Shareholder, What factors affected the U.S. economy and municipal market during the twelve-month period ended August 31, 2011? During the Fund’s initial invest-up period, major factors affecting the U.S. economy and municipal bond market in particular included a subdued outlook for U.S. economic growth and generally higher Treasury bond prices. Given the positive long-term correlation of municipal bond prices and Treasury bond prices, we would expect municipal bond price movements to move in the same general direction as Treasury bond prices. However, additional factors such as fears in sovereign debt markets in Europe and budget deficit discussions here in the United States have at times uncoupled the historical strong relationship between municipal bond prices and Treasury bond prices. We note that during our initial Fund’s invest-up period, the United States credit rating was downgraded to AA+ by Standard & Poor’s (S&P). The other two major rating agencies, Moody’s and Fitch, have maintained the United States credit rating at AAA but cite negative credit rating outlooks. The downgrade by S&P did result in the credit rating downgrade for a number of municipal borrowers with close connections to the United States credit rating, such as certain municipal housing bonds guaranteed by Fannie Mae and Freddie Mac. More specific to the municipal market were a few key themes. First, municipal bond supply has been significantly lower than a year ago. For example, in August 2011, total municipal bond supply stood at $23.7 billion, compared with $29.4 billion and $36.1 billion in August 2010 and August 2009, respectively. Second, municipal bond demand has been tepid for the largest customer of municipal bonds, retail investors. For instance, municipal bond mutual fund flows have beennegative for the majority of 2011. While mutual fund outflows were most extreme in January-February 2011, outflows continued at a diminishing order of magnitude in July-August 2011. Of note, municipal bond maturities, sinking fund payments, and coupon income helped provide support to municipal bond prices as mutual fund outflows became more subdued. Third, despite the rhetoric from some market “pundits” that municipal bond defaults would increase dramatically, municipal bond defaults have remained low throughout 2011. Municipal bond defaults are significantly lower through August 2011 relative to the same period of time in 2009 and 2008. Rather than defaulting on municipal bond interest payments, municipal units of government have chosen to raise taxes and user fees while cutting expenses in areas such as headcount and services provided. How did the Fund perform during the reporting period? Performance Trust Municipal Bond Fund’s (PTIMX) official launch was June 30, 2011. The Fund’s returns assume the reinvestment of all distributions. For the two month period ended August 31, 2011, the Fund generated a total return of 1.06% versus the Barclays Capital U.S. Municipal Bond Index at 2.20% over the same period. As of August 31, 2011, we were approximately 65% invested in longer-term municipals. We believe PTIMX is a high quality portfolio that is notably diversified across sectors, issuers, and states. There are a total of 31 positions, with the largest single exposure amounting to 3.3% of the Fund’s capital. Additionally, the Fund has used only a small portion of its 20% below investment grade basket, with 6.7% of capital in below investment grade and non-rated bonds. The credit quality breakdown is: Percentage Credit Quality* of Portfolio AAA 0.00% AA 14.36% A 17.25% BBB 26.96% BB 4.02% B 0.00% Other 0.00% Non-Rated 2.68% *Credit distribution is provided by Moody’s and Standard & Poor’s as of August 31, 2011. The Fund uses the higher of the two ratings. Investment Grade refers to a bond considered investment grade if its credit rating is BBB- or higher by Standard & Poor’s or Baa3 or higher by Moody’s. Below Investment Grade refers to a bond rating below investment grade if its credit rating is below BBB- by Standard & Poor’s or below Baaa3 by Moody’s. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) LETTER FROM THE INVESTMENT ADVISOR (PTIMX) PTIMX’s sector concentration: Percentage Sectors of Portfolio(1) Cash 34.74% Hospital 14.77% Education 9.99% Other Revenue 6.43% Utility 4.80% Housing 4.75% IDB 4.38% Water & Sewer 3.68% Insured 3.01% CCRC 2.68% Transportation 2.65% TAX OB - Unlimited 2.07% Tobacco 2.06% Multi Family HSG 2.06% Dedicated Tax 1.92% (1) Total percentage may not round up to 100.00%. State Allocations: Percentage States of Portfolio CA 16.8% DC 3.2% FL 9.3% GA 2.0% IA 3.1% IL 5.4% LA 1.1% MA 2.0% ME 3.3% MI 2.1% NJ 2.0% OR 2.2% PA 1.9% PR 1.1% TX 2.1% VA 1.4% WY 5.8% Money Market Fund 35.2% The Fund has only purchased bonds with coupons that are 5% or greater. Additionally, we have focused over 50% of the Fund’s purchases in the ten to twenty year part of the yield curve. This speaks to an element of our investment process we call Shape Management®, a proprietary tool used to assess how both individual bonds and portfolios of bonds will perform in different interest rate scenarios. Coupon Distribution: Percentage Coupon of Portfolio 0–4.99 0.00% 5 5.99 47.61% 6 6.99 9.49% 7 7.99 5.52% 8 8.99 2.64% 9–9.99 0.00% 10 & over 0.00% Net cash & equivalent 34.74% Maturity Breakdown: Percentage Maturity of Portfolio Net cash & equiv. 34.74% 0 4.99 years 0.00% 5 5.99 years 1.44% 6 6.99 years 0.00% 7 7.99 years 0.00% 8 8.99 years 0.00% 9 9.99 years 2.06% 10 14.99 years 25.39% 15 19.99 years 25.67% 20 24.99 years 10.70% 25 29.99 years 0.00% 30 years & over 0.00% Average 10.40 years The Fund’s NAV for the period ended August 31, 2011 was $20.18. The average maturity of the bonds was 10.4 years, with an average duration of 5.38 years. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) LETTER FROM THE INVESTMENT ADVISOR (PTIMX) What strategies did you use to manage the Fund? How did these strategies influence performance? Our municipal bond Fund is managed with a fundamental, bottom up, individual bond by bond focus. We employ a value-oriented approach when analyzing municipal bonds, looking for bonds that we believe can provide attractive income and after tax total return potential. Our goal is to purchase municipal bonds at a spread to “AAA” rated bonds that compensate clients for credit and liquidity risk embedded in the bond today, and that possess credit fundamentals demonstrating a likelihood of improving in credit quality over time. We believe this bottom up approach to credit analysis on individual municipal bonds provides an opportunity for spread compression (i.e., have a lower spread relative to “AAA” rated municipal bonds) and potential price appreciation. As part of this individual security analysis, we employ Shape ManagementR as a key component of our investment process. As discussed earlier, Shape ManagementR is a proprietary means of applying total return scenario analysis to individual bonds and portfolios of bonds. Total return scenario analysis applies various interest rate shifts, yield curve slope analysis, reinvestment rate assumptions and probability analysis to determine a municipal bond’s “shape”, or how we believe that bond will perform in various interest rate environments. During the Fund’s initial invest-up period ended August 31, 2011, we focused on bond purchases in the “A” and “BBB” rated credit rating categories at 17.2% and 26.9% of Fund assets. We believe these two rating categories have absolute yields and credit spreads that are attractive relative to “AAA” and “AA” rated general obligation bonds. We have focused on purchasing revenue bonds of what we deem are essential service providers. These are bonds that typically have a dedicated revenue stream associated with a defined service, such as hospitals, higher education (e.g., colleges), and utilities (e.g., water and electricity systems). Our largest initial sector exposures included hospitals (14.7%), education (9.9%), special tax (6.4%), and utilities (4.8%). Our invest-up has been a little slower than expected due to low primary market bond supply. As we looked into the first week of September, bond supply was forecast at $2.0 billion, which would be the lowest origination in a non-holiday week since the financial crisis in 2008. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) LETTER FROM THE INVESTMENT ADVISOR Past performance does not guarantee future results. Mutual fund investing involves risk. Principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investments in lower rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities. Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investments in real estate investment trusts (REITs) involve additional risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Derivatives involve investment exposure that may exceed the original cost and a small investment in derivatives could have a large potential impact on the performance of the Fund. Options and swap positions held in the Fund may be illiquid and the Fund manager may have difficulty closing out a position. Income from tax-exempt bonds may be subject to state and local taxes and a portion of income may be subject to the federal alternative minimum tax for certain investors. Federal income tax rules will apply to any capital gains distributions. Additionally, investments in exchange-traded funds (“ETFs”) are subject to additional risks that do not apply to conventional mutual funds, including the risks that market prices of ETF shares may trade at a discount to their net asset values, an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact the Fund’s ability to sell their shares. Barclays Capital U.S. Municipal Bond Index is a broad-based, total return index. The index is comprised of 8,000 actual bonds. The bonds are all investment grade, fixed-rate, long-term maturities (greater than two years) and are selected from issues larger than $50 million dated since January 1984. Bonds are added to the index and weighted and updated monthly, with a one-month lag. It is not possible to invest in an index. Correlation is a measure of the interdependence of two random variables. Allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the schedule of investments for complete holdings. Diversification does not assure a profit or protect against a loss in a declining market. The information provided herein represents the opinions of Peter B. Cook, J. Thomas Futrell and Johnathan N. Wilhelm, and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. CFA® is a registered trademark owned by the CFA institute. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) GROWTH OF PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Performance Trust Total Return Bond Fund (Unaudited) Total Returns—For the Year Ended August 31, 2011 (Unaudited) SIX MONTHS ONE YEAR Performance Trust Total Return Bond Fund 1.55% 9.36% Barclays Capital Aggregate Bond Index 5.49% 4.62% The Barclays Capital Aggregate Bond Index is a broad-based benchmark that measures the investment grade, Barclays Capital dollar-denominated, fixed-rate taxable bond market, including Treasuries, government-related and corporate securities, Mortgage-Backed Securities (agency fixed-rate and hybrid Adjustable-Rate Mortgage Passthroughs), Asset-Backed Securities, and Commercial Mortgage-Backed Securities. The Barclays Capital Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on September 1, 2010, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND (PTIAX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of August 31, 2011 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) GROWTH OF PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Performance Trust Municipal Bond Fund (Unaudited) Total Returns—For the Period Ended August 31, 2011 (Unaudited) SINCE INCEPTION (JUNE 30, 2011) Performance Trust Municipal Bond Fund 1.06% Barclays Capital Municipal Bond Index 2.75% The Barclays Capital Municipal Bond Index is a rules-based, market-value-weighted index engineered for the long-term tax-exempt bond market. The index tracks general obligation bonds, revenue bonds, insured bonds, and pre-refunded bonds rated Baa3/ BBB or higher by at least two of the ratings agencies: Moody’s, S&P and Fitch. The Barclays Capital Municipal Bond Index was created in 1986, with index history backfilled to January 1, 1976. The chart at the top of the page assumes an initial gross investment of $10,000 made on June 30, 2011, the inception date for the Fund. Returns shown do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown include the reinvestment of all fund distributions. Investment performance reflects fee waivers in effect. In absence of such waivers, total returns would be reduced. Performance data shown represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance shown. Performance data current to the most recent month end may be obtained by calling 1 (877) 738-9095 or by visiting www.PTIAfunds.com. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND (PTIMX) Allocation of Portfolio Holdings (% of Investments) (Unaudited) As of August 31, 2011 PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) STATEMENT OF ASSETS AND LIABILITIES As of August 31, 2011 Performance Trust Performance Total Return Trust Municipal Assets Bond Fund Bond Fund Investments, at value (cost $22,620,111 and $4,845,677 respectively) $ $ Dividends and interest receivable Receivable from Adviser 0 Receivable for Fund shares sold 0 Other assets Total Assets Liabilities Distribution payable to shareholders Payable for investments purchased Payable for Fund shares redeemed Payable to Adviser 0 Payable to affiliates Accrued expenses and other liabilities Total Liabilities Net Assets $ $ Net Assets Consist of: Paid-in capital $ $ Accumulated net investment income (loss) ) Accumulated net realized gain on investments Net unrealized appreciation on investments Net Assets $ $ Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share $ $ The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND—SCHEDULE OF INVESTMENTS August 31, 2011 PRINCIPAL AMOUNT VALUE Asset Backed Securities–0.65% Residential Asset Mortgage Products Inc. 4.980%, 08/25/2034 $ $ Total Asset Backed Securities (Cost $151,400) Mortgage Backed Securities–53.35% Banc of America Alternative Loan Trust 2005-5, 6.000%, 06/25/2035 5.750%, 12/25/2035 Banc of America Funding Corp 2007-5, 6.500%, 07/25/2037 Bear Stearns Asset-Backed Securities Trust A-1, 4.500%, 07/25/2033 (a) Chaseflex Trust 2005-2, 5.500%, 06/25/2035 2006-2, 6.170%, 09/25/2036 (a) 2006-2, 6.340%, 09/25/2036 (a) Citicorp Mortgage Securities Inc. 5.500%, 02/25/2026 5.750%, 06/25/2036 Class/1A9 5.750%, 06/25/2036 Class/1A19 Citigroup Mortgage Loan Trust Inc. 2005-5, 5.000%, 08/25/2035 Countrywide Alternative Loan Trust 2005-21CB, 5.250%, 06/25/2035 2005-J10, 5.500%, 10/25/2035 2005-49CB, 5.500%, 11/25/2035 2005-52CB, 5.500%, 11/25/2035 2005-J13, 5.500%, 11/25/2035 2005-73CB, 6.250%, 01/25/2036 (a) 2005-32CB, 5.500%, 11/25/2036 Countrywide Home Loan Mortgage Pass-Through Trust 2005-20, 5.250%, 12/25/2027 2004-HYB5, 2.793%, 04/20/2035 (a) 2005-16, 5.000%, 09/25/2035 (a) Credit Suisse First Boston Mortgage Securities Corp. 2004-7, 5.250%, 10/25/2019 2005-10, 5.750%, 11/25/2035 Credit Suisse Mortgage Capital Certificates 2006-8, 5.500%, 10/25/2021 2006-3, 6.000%, 04/25/2036 2006-4, 7.000%, 05/25/2036 2007-3, 5.500%, 04/25/2037 Deutsche ALT-A Securities Inc. Alternate Loan Trust 6.000%, 10/25/2021 PRINCIPAL AMOUNT VALUE First Horizon Alternative Mortgage Securities 2006-FA6, 5.750%, 11/25/2021 $ $ First Horizon Asset Securities Inc. 2006-1, 6.000%, 05/25/2036 GSAA Trust 2006-6, 5.319%, 03/25/2036 (a) GSR Mortgage Loan Trust 2005-1F, 6.000%, 01/25/2035 Indymac Index Mortgage Loan Trust 2005-AR19, 5.110%, 10/25/2035 (a) JP Morgan Alternative Loan Trust 2005-S1, 5.000%, 12/25/2035 2005-S1, 5.500%, 12/25/2035 2006-S2, 6.050%, 05/25/2036 (a) JP Morgan Mortgage Trust 2005-S3, 5.750%, 01/25/2036 Lehman Mortgage Trust 2006-2, 6.486%, 04/25/2036 (a) Lehman XS Trust 2005-1, 1.735%, 07/25/2035 (a) Master Seasoned Securities Trust 2005-2, 4.022%, 10/25/2032 (a) Morgan Stanley Mortgage Loan Trust 2-A, 2.897%, 01/25/2035 (a) RAAC Series 6.000%, 09/25/2034 Residential Accredit Loans Inc. 6.000%, 09/25/2035 Residential Asset Securitization Trust 5.500%, 10/25/2035 WaMu Mortgage Pass-Through Certificates 2004-S2, 6.000%, 06/25/2034 Washington Mutual Alternative Mortgage Pass-Through Certificates 2005-1, 5.500%, 03/25/2035 2005-4, 5.500%, 06/25/2035 2005-9, 5.500%, 11/25/2035 Total Mortgage Backed Securities (Cost $12,192,707) Municipal Bonds–27.56% California–1.34% National City Community Development Commission 5.750%, 08/01/2021 Florida–3.67% State of Florida 5.000%, 06/01/2028 Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2011. The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND—SCHEDULE OF INVESTMENTS (CONT.) August 31, 2011 PRINCIPAL AMOUNT VALUE Illinois–5.90% Du Page & Cook Counties Community Unit School District No. 205 Elmhurst 5.250%, 01/01/2025 $ $ Lake County Community Consolidated School District No. 50 Woodland 5.750%, 01/01/2030 State of Illinois 7.500%, 06/15/2015 Village of Schaumburg IL 5.000%, 12/01/2027 Indiana–3.52% Carmel Redevelopment Authority 5.000%, 02/01/2024 Franklin Community Multi-School Building Corp. 5.000%, 01/10/2023 New Jersey–2.52% New Jersey Transportation Trust Fund Authority 5.750%, 06/15/2025 South Carolina–3.99% South Carolina State Public Service Authority 5.375%, 01/01/2028 Texas–6.62% Burleson Independent School District 5.000%, 08/01/2030 Harris County Flood Control District 5.250%, 10/01/2021 North East Independent School District/TX 5.000%, 02/01/2020 Total Municipal Bonds (Cost $6,118,131) PRINCIPAL AMOUNT VALUE U.S. Government Note/Bond–4.90% United States Treasury Note/Bond–4.90% 3.625%, 02/15,2020 $ $ Total U.S. Government Note/Bonds (Cost $1,071,494) SHARES VALUE Short-Term Investments–13.31% Money Market Funds–13.31% First American Treasury Obligations Fund, 0.000% (a) Total Short-Term Investments (Cost $3,086,379) Total Investments (Cost $22,620,111)–99.77% Other Assets in Excess of Liabilities–0.23% Total Net Assets–100.00% $ Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2011. The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND—SCHEDULE OF INVESTMENTS August 31, 2011 PRINCIPAL AMOUNT VALUE Municipal Bonds–65.34% Bedford County Economic Development Authority 5.600%, 12/01/2025 $ $ City of Atlanta GA 5.500%, 11/01/2027 City of Highland CA 5.125%, 09/01/2024 City of Houston TX 5.000%, 07/01/2025 City of Lakeland FL 5.000%, 11/15/2025 City of San Buenaventura CA 8.000%, 12/01/2026 City of Turlock CA 5.000%, 10/15/2022 Delaware County Authority 5.000%, 06/01/2023 District of Columbia 6.250%, 10/01/2032 Escambia County Health Facilities Authority 5.500%, 08/15/2024 Illinois Finance Authority 5.750%, 05/15/2031 Iowa Higher Education Loan Authority 5.625%, 10/01/2026 Jurupa Public Financing Authority 5.000%, 09/01/2030 Lee County Industrial Development Authority/FL 5.000%, 11/01/2025 Louisiana Local Government Environmental Facilities & Communication Development 6.500%, 08/01/2029 Main Street Natural Gas Inc. 5.000%, 03/15/2017 Maine Health & Higher Educational Facilities Authority 7.500%, 07/01/2032 Massachusetts Development Finance Agency 5.500%, 07/01/2026 PRINCIPAL AMOUNT VALUE Michigan State Building Authority 5.000%, 10/15/2029 $ $ M-S-R Energy Authority 7.000%, 11/01/2034 National City Community Development Commission 5.750%, 08/01/2021 New Jersey Economic Development Authority 5.750%, 06/15/2029 Oregon State Housing & Community Services Department 5.000%, 01/01/2026 Palace Coral Gables Community Development District 5.000%, 05/01/2032 Puerto Rico Electric Power Authority 5.250%, 07/01/2027 Railsplitter Tobacco Settlement Authority 6.000%, 06/01/2028 Regional Transportation Authority 6.000%, 06/01/2023 Ridgecrest Redevelopment Agency 5.375%, 06/30/2024 Teton County Hospital District 5.500%, 12/01/2027 Wyoming Community Development Authority 6.250%, 07/01/2031 Total Municipal Bonds (Cost $3,128,701) $ SHARES VALUE Short-Term Investments–35.49% Money Market Funds–35.49% Fidelity Institutional Money Market Portfolio, 0.010% (a) $ Total Short-Term Investments (Cost $1,716,976) $ Total Investments (Cost $4,845,677) – 100.83% Liabilities in Excess of Other Assets – (0.83%) ) Total Net Assets–100.00% $ Percentages are stated as a percent of net assets. (a)Variable rate security; the rate shown represents the rate at August 31, 2011. The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) STATEMENTS OF OPERATIONS Year Ended Period Ended August 31, 2011 August 31, 2011 Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund(1) Investment Income Interest income $ $ Total Investment Income Expenses Advisory fees Administration fees Transfer agent fees and expenses Federal and state registration fees Audit and tax fees Chief Compliance Officer fees and expenses Custody fees Fund accounting fees Trustees’ fees and related expenses Legal fees Reports to shareholders Other expenses Total Expenses Less waivers and reimbursement by Adviser (Note 4) ) ) Net Expenses Net Investment Income Realized and Unrealized Gain on Investments Net realized gain on investments Change in net unrealized appreciation on investments Net Realized and Unrealized Gain on Investments Net Increase in Net Assets from Operations $ $ (1) The Fund commenced operations on June 30, 2011. The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) STATEMENTS OF CHANGES IN NET ASSETS Year Ended Period Ended August 31, 2011 August 31, 2011 Performance Trust Performance Trust Total Return Municipal Bond Fund Bond Fund(1) From Operations Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets from operations From Distributions Paid Net investment income ) ) Net realized gain on investments ) - Net decrease in net assets resulting from distributions paid ) ) From Capital Share Transactions Proceeds from shares sold Shares issued in reinvestment of distributions declared Cost for shares redeemed ) ) Net increase in net assets from capital share transactions Total Increase In Net Assets Net Assets Beginning of period — — End of period $ $ Accumulated Undistributed Net Investment Income (Loss) $ $ ) (1) The Fund commenced operations on June 30, 2011. The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST TOTAL RETURN BOND FUND—FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Year // Year Ended August 31, 2011 Net Asset Value, Beginning of Year $ Income from investment operations Net investment income(1) Net realized and unrealized gain on investments Total income from investment operations Less distributions paid From net investment income ) From net realized gain on investments ) Total distributions paid ) Net Asset Value, End of Period $ Total Return % Supplemental Data and Ratios Net assets at end of year (000’s) $ Ratio of expenses to average net assets Before waiver and expense reimbursement % After waiver and expense reimbursement % Ratio of net investment income to average net assets Before waiver and expense reimbursement % After waiver and expense reimbursement % Portfolio turnover rate % (1) Per share net investment income was calculated using the average shares outstanding method. The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUNICIPAL BOND FUND—FINANCIAL HIGHLIGHTS Per Share Data for a Share Outstanding Throughout the Period // Period Ended August 31, 2011(1) Net Asset Value, Beginning of Period $ Income from investment operations Net investment income(2) Net realized and unrealized gain on investments Total income from investment operations Less distributions paid From net investment income ) From net realized gain on investments — Total distributions paid ) Net Asset Value, End of Period $ Total Return(3) % Supplemental Data and Ratios Net assets at end of period (000’s) $ Ratio of expenses to average net assets Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment income (loss) to average net assets Before waiver and expense reimbursement(4) )% After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % (1) The Fund commenced operations on June 30, 2011. (2) Per share net investment income was calculated using the average shares outstanding method. (3) Not annualized. (4) Annualized. The accompanying notes are an intergral part of these financial statements. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUTUAL FUNDS—NOTES TO FINANCIAL STATEMENTS August 31, 2011 1. Organization Trust for Professional Managers (the “Trust”) was organized as a Delaware statutory trust under a Declaration of Trust dated May 29, 2001. The Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Performance Trust Mutual Funds (the “Funds”), is comprised of the Performance Trust Total Return Bond Fund (the “Total Return Bond Fund”) and the Performance Trust Municipal Bond Fund (the “Municipal Bond Fund”), each representing a distinct diversified series with their own investment objectives and policies within the Trust. The investment objective of the Total Return Bond Fund is to purchase undervalued fixed income assets and achieve investment returns through interest income and potential capital appreciation. The investment objective of the Municipal Bond Fund is to provide a high level of current interest income that is substantially exempt from regular federal income taxes and is consistent with preservation of capital. The Trust may issue an unlimited number of shares of beneficial interest at $0.001 par value. The assets of the Funds are segregated, and a shareholder’s interest is limited to the Fund in which shares are held. The Total Return Bond Fund became effective on August 31, 2010 and commenced investment operations on September 1, 2010. The Municipal Bond Fund became effective on June 29, 2011 and commenced operations on June 30, 2011 with respect to the Institutional Class shares. As of the date of this report, the Retail Class shares have not commenced operations. Costs incurred by the Funds in connection with the organization and the initial public offering of shares were paid by Performance Trust Investment Advisors, LLC (the “Adviser”). 2.Significant Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with generally accepted accounting principles in the United States of America (“GAAP”). a. Investment Valuation Each security owned by the Funds that is listed on a securities exchange is valued at its last sale price on that exchange on the date as of which assets are valued. When the security is listed on more than one exchange, the Funds will use the price of the exchange that the Funds generally consider to be the principal exchange on which the stock is traded. Fund securities listed on the NASDAQ Stock Market, Inc. (“NASDAQ”) will be valued at the NASDAQ Official Closing Price (“NOCP”), whichmay not necessarily represent the last sale price. If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation. If there has been no sale on such exchange or on NASDAQ on such day, the security is valued at the mean between the bid and asked prices on such day. U.S. Government SecuritiesU.S. government securities are normally valued using a model that incorporates market observable data such as reported sales of similar securities, broker quotes, yields, bids, offers, and reference data. Securities are valued principally using prices furnished by a pricing service. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Asset-Backed and Mortgage-Backed SecuritiesThe fair value of asset-backed and mortgage-backed securities is estimated using various valuation techniques including models that consider the estimated cash flows of each tranche of the entity, establish a benchmark yield, and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Additional inputs such as the security and the creditworthiness of the underlying collateral and quotes from outside brokers for the same or similar issuances in developing its estimate of fair value is considered. To the extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise they would be generally categorized as Level 3. Municipal BondsThe fair value of municipal bonds is generally evaluated in a manner similar to asset backed securities. A discounted cash flow methodology is employed using a benchmark yield and estimated cash flows for each bond, as well as an estimated discount for liquidity. The Adviser considers additional inputs such as calls of bond principal by the issuer in developing its estimate of fair value. The extent the inputs are observable and timely, the values would be categorized in Level 2 of the fair value hierarchy; otherwise, they would be generally categorized as Level 3. PERFORMANCE TRUST MUTUAL FUNDS (PTIAX, PTIMX) PERFORMANCE TRUST MUTUAL FUNDS—NOTES TO FINANCIAL STATEMENTS (CONT.) August 31, 2011 Other debt securities, excluding short-term instruments are valued at the mean between the closing bid and asked prices provided by a pricing service (a “Pricing Service”). If the closing bid and asked prices are not readily available, the Pricing Servicemay provide a price determined by a matrix pricing method or other analytical pricing models. Short-term debt securities such as commercial paper, bankers acceptances and U.S. Treasury Bills, having a maturity of less than 60 days are valued at amortized cost. If a short-term debt security has a maturity of greater than 60 days, it is valued at market price. Any discount or premium is accreted or amortized on a straight-line basis until maturity. When market quotations are not readily available, any security or other financial instrument is valued at its fair value as determined under procedures approved by the Trust’s Board of Trustees. These fair value procedures will also be used to price a security when corporate events, events in the securities market and/or world events cause the Adviser to believe that a security’s last sale price may not reflect its actual fair value. The intended effect of using fair value pricing procedures is to ensure that the Funds are accurately priced. Redeemable securities issued by open-end, registered investment companies, including money market funds, are valued at the net asset value (“NAV”) of such companies for purchase and/or redemption orders placed on that day. Financial Accounting Standards Board (“FASB”) Accounting Standards Codification, “Fair Value Measurements and Disclosures” Topic 820 (“ASC 820”), establishes an authoritative definition of fair value and sets out a hierarchy for measuring fair value. ASC 820 requires an entity to evaluate certain factors to determine whether there has been a significant decrease in volume and level of activity for the security such that recent transactions and quoted prices may not be determinative of fair value and further analysis and adjustment may be necessary to estimate fair value. ASC 820 also requires enhanced disclosure regarding the inputs and valuation techniques used to measure fair value in those instances as well as expanded disclosure of valuation levels for each class of investments. These inputs are summarized in the three broad levels listed below: »Level 1: Quoted prices in active markets foridentical securities. »Level 2 : Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). »Level 3: Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments carried at fair value as of August 31, 2011: PERFORMANCE TRUST TOTAL RETURN BOND FUND LEVEL 1 LEVEL 2 LEVEL 3 TOTAL Fixed Income Asset Backed $
